Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie Junior Ellis appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible *752error. Accordingly, we deny his motion for discovery, deny his motion for a refund, and affirm for the reasons stated by the district court. Ellis v. Marietta, No. 2:07-cv-00867-MSD-JEB (E.D. Va. filed May 8, 2009; entered May 11, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.